Citation Nr: 1400413	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1973 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that in relevant part denied entitlement to service connection for PTSD.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a current credible diagnosis of PTSD.

2.  The more probative and credible medical evidence shows that the Veteran does not have a credible diagnosis of PTSD or any other acquired psychiatric diagnosis caused by any event that occurred during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD was not incurred in or aggravated during active service, and not due to service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Specifically, a letter dated February 2009, sent prior to the initial July 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate a service connection claim for PTSD as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, a PTSD stressor questionnaire (VA Form 21-0781) was sent to the Veteran in February 2009, but was never completed and returned by the Veteran, however he did respond to the March 2009 letter by indicating that he had no further evidence to submit.  In the April 2012 VA Form 9, the Veteran maintained that he had PTSD as the result of his service connected knee and back injuries.  



B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's pertinent service treatment records from September to December 1973 are in the file.   The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  While the Veteran indicated that he was in receipt of SSA disability benefits, the Board does not find that the underlying records in connection with the claim are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As noted below, the Veteran was afforded a VA examination and the Board finds that the medical examiner's findings therein are dispositive of the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran was afforded a March 2012 medical examination to obtain an opinion as to whether his claimed PTSD was the result of his military service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained a history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

The Veteran contends that he has PTSD as a result of service.  For the reasons that follow, the Board finds that service connection is not warranted.

As an introductory matter, the Board notes that the Veteran's claim has previously been treated as simply entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  The record reflects multiple psychiatric diagnoses.  Therefore, the Veteran's claims have been recharacterized as one of service connection for any psychiatric disorder, to include PTSD.  The issue has thus been restated on the title page of this decision.  

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

Further, to be entitled to service connection for PTSD, the record must generally include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-stressor.  38 C.F.R. § 3.304(f).  The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association : Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  According to these criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he experience a number of specified current symptoms.  The traumatic event, or stressor, involves experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense fear, helplessness, or horror. 

There exist exceptions for stressor verification in specific instances, including stressors related to combat, fear of hostile military or terrorist activity, prisoner-of-war, and in-service personal assault.  38 C.F.R. § 3.304(f).  The Veteran contends that he is entitled to service connection for PTSD as a result of an incident in service where he injured his knee and was flown to a hospital for treatment.  As such, none of the exceptions apply.

Service treatment records from an Alaskan Air Force Base in 1973 indicate that in August 1979 the Veteran was treated for injury to his right knee and bilateral knee pain.  There is no description of the events surrounding the injury. 

In October 2008, the Veteran received psychiatric treatment at a VA Medical Center (VAMC) where he underwent a psychiatric screen.  The examiner found the Veteran suffered from depression, which was evidenced by his inability to sleep longer than four hours, lack of energy, lack of interest in things, fatigue, pessimistic view of life, guilt feelings, and sense of helplessness.  Contributing factors to the Veteran's depression included inadequate finances, lack of income, and lack of a job.  The Veteran also stated his depression was due in part to his back and knee injuries which cause him pain.  The Veteran stated his back injury was incurred lifting heavy equipment in service, while his knee injury was incurred in service in Alaska.  The pain, the Veteran asserted, causes him to be depressed.  

In March 2009 VAMC treatment records, the Veteran reported having military nightmares from Vietnam, and flashbacks which are distressing.  He reported hearing "gunshots from Vietnam" in his dreams.  In November 2009 records, the Veteran received psychiatric treatment at a VAMC.  The examiner listed the diagnosis as chronic PTSD.  However, the examiner does not list a rationale for this conclusion.  In December 2010 VAMC records, the Veteran stated that he had nightmares and flashbacks of his traumatic experience in service when he was injured and airlifted to a hospital for treatment.  He did not provide any details of the accident, injury or transportation.

In a March 2012 VA examination, when asked about any traumatic experience that occurred in service, the Veteran stated that he fell while he was in service and was air transported to a hospital in Alaska as a result.  He denied any further memory of the event, stating that he could not remember.  Despite the lack of details, the examiner felt that the incident did indeed cause the Veteran distress.  The Veteran reported having "vivid flashbacks" of the event, but was unable to report any details regarding the event, stating "I can't remember."  

On questioning regarding the traumatic event and personal relationships, the examiner noted the Veteran often contradicted himself.  The examiner concluded that the Veteran did not persistently re-experience a traumatic event, and the Veteran did not persistently avoid stimuli associated with the trauma or experience numbing of general responsiveness.  Furthermore, the examiner found that the Veteran did not meet the full criteria for PTSD but did suffer from a personality disorder with antisocial characteristics.  Though the examiner stated it was possible that the Veteran's back and knee injuries incurred during service did cause the Veteran's depressed mood, the examiner was not able to form a nexus between the in-service incidents and any psychiatric condition due to the Veteran's presentation and style of responses.

The available records do not credibly establish the Veteran currently suffers from PTSD.  The November 2009 VA treatment records indicate the Veteran was diagnosed with chronic PTSD and depression, however, they do not indicate a rationale or the supporting factors for this diagnosis, nor do they indicate the criteria used to make the diagnosis.  This is significant because it is only presumed that a mental health professional has made a PTSD diagnosis in accordance with the DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor unless evidence shows to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); see also Cox v. Nicholson, 20 Vet.App. 563 (2007) (holding that the Court presumes an examiner is competent to render a medical opinion).  The March 2012 examiner concluded that the Veteran's psychiatric symptoms do not meet the criteria for a diagnosis of PTSD because he could not articulate any details or circumstances regarding his claimed stressor, nor did he persistently re-experience the traumatic event or avoid stimuli associated with the claimed stressor.  The VA opinion is more persuasive than the examiner findings in the VA treatment records, and therefore is more probative.  Consequently, the Board finds that the record does not credibly show that the Veteran suffers from a present PTSD disability.  As for the diagnosed personality disorder, such disorders are not generally subject to service connection.  38 C.F.R. § 3.303(c).

The Board finds the Veteran has provided sufficient evidence to substantiate his claim of a traumatic event in service.  The Veteran claimed in his VAMC treatment and VA examination that he suffered a traumatic experience when he injured his knee in service in Alaska and was treated at the hospital.  The Veteran's service treatment records reflect the Veteran was treated for a left knee injury sustained in service.  Furthermore, the Veteran is service connected for left knee and low back disabilities.  Therefore, the in-service stressor element of the Veteran's service connection claim is verified.  38 C.F.R. § 3.304.

The March 2012 examiner, however, was unable to provide a positive nexus opinion linking any psychiatric disorder to the Veteran's service or service connected disabilities due to the lack of available information.  The Veteran did not provide an adequate description of the circumstances surrounding the in-service stressor, nor did he provide information about his nightmares and flashbacks to demonstrate a link between these symptoms and the stressor.  The examiner determined the Veteran was not entirely truthful and was evasive with his answers.  Therefore, the examiner was not able to form a nexus opinion based on available information.  As such, the Board finds the nexus element linking the Veteran's service or any service connected knee and back disorders to any present psychiatric disorder is not credibly substantiated.  The lay evidence of record is not credible and the more probative VA medical opinion outweighs the examiner findings in the VA treatment records.  

Accordingly, the claim for service connection for a psychiatric disorder, to include PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


